PER CURIAM.
*325Affirmed. See Rodriguez v. State, 609 So.2d 493, 499 (Fla. 1992) (noting: "It is well settled that the specific legal ground upon which a claim is based must be raised at trial and a claim different than that raised below will not be heard on appeal"); Steinhorst v. State, 412 So.2d 332, 338 (Fla. 1982) (holding: "In order for an argument to be cognizable on appeal, it must be the specific contention asserted as legal ground for the objection, exception, or motion below"); Black v. State, 367 So.2d 656, 657 (Fla. 3d DCA 1979) (same). See also Overton v. State, 801 So.2d 877, 900-01) (Fla. 2001) (discussing evidentiary principle of "opening the door", premised on notions of fairness and truth-seeking function of a trial).